Citation Nr: 1620264	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  13-30 446	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to an increased rating for post-operative residuals of a right shoulder injury, to include osteoarthritis, currently assigned a 30 percent evaluation.

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1986 to July 1993 and appears to have 9 years and one month of prior unverified service.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board remanded the case for further development in May 2015.  The case has since been returned to the Board for appellate review.  

During the pendency of the appeal, in an April 2016 rating decision, the RO granted service connection for a residual scar status post right shoulder reconstruction and assigned a separate noncompensable evaluation effective from July 21, 1993, and a 10 percent evaluation effective from September 22, 2015.  The Veteran appears to have appealed the disability ratings and effective dates assigned, and VACOLS indicates that the RO is currently working on that appeal.  Therefore, those issues are not currently before the Board.

In addition, the Veteran submitted medical records that the RO has not considered in the first instance.  In this case, the Veteran filed his substantive appeal in October 2013.  Therefore, the Board finds that, in the absence of a specific, written request for initial Agency of Original Jurisdiction (AOJ) review of this evidence, there is an automatic waiver of AOJ review with respect to the evidence in regard to that issue. See 38 U.S.C.A. § 7105(e)(1), (2) (West 2002, as amended, Pub. L. No. 112-154, § 501(a) (Aug. 6, 2012)) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013). 

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A private medical record dated in October 2015 indicates that the Veteran was being referred for steroid injections, arthroscopy, and possibly a total shoulder arthroplasty at a later date.  He was later seen in November 2015 at which time it was noted that he likely needed hemiarthroplasty versus total shoulder arthroplasty in the near future.  A possible injection was also discussed.  However, there are no subsequent records regarding an injection or possible surgery.   As such, it appears that there may be outstanding medical records that are relevant to the claim.  

In addition, the Veteran was afforded a VA examination in September 2015 in connection with his claim for an increased evaluation.  The examiner did indicate that the Veteran has a history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint with guarding of movement only at shoulder level.  However, he did not state the frequency of such episodes.  Moreover, as discussed above, the Veteran may require additional surgery, which suggests a possible worsening.  Therefore, on remand, the Veteran should be afforded an additional VA examination to ascertain the current severity and frequency of his service-connected right shoulder disability.

Lastly, in March 2016, the Veteran stated that he was not currently working and indicated that it is difficult to find a job that does not require lifting.  The Court has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the RO should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right shoulder disability.  A specific request should be made for any records dated since November 2015, to include any documentation of injections or possible surgery.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records dated from November 2015 to the present.

2.  After completing the above actions, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his post-operative residuals of a right shoulder injury, to include osteoarthritis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability.  In particular, he or she should identify the Veteran's dominant hand, provide the range of motion of the arm in degrees, and state whether there is any form of ankylosis. 

He or she should also indicate whether there is any impairment of the humerus, to include loss of head of the humerus (flail shoulder), nonunion of humerus (false flail joint), fibrous union of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint (with frequent or infrequent episodes and guarding of all arm movement or at the shoulder level only), and/or malunion of the humerus with moderate or marked deformity.

The examiner should further address whether there is any impairment of the clavicle or scapula, to include dislocation of the scapula, nonunion of the scapula with or without loose motion, and/or malunion of the scapula. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


